DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
2.	Claim 18 is objected to because of the following informalities:  
Claim 18 recites “a protruding lip” and it should be “the interior rim of the protruding lip”. 
Claim 18 recites “an interior rim of the earpiece housing” and it should be “the interior rim of the earpiece housing”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6-9 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the exterior of the earpiece adaptor body" in Lines 2-3. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "exterior of the earpiece adaptor body". 
Claim 13 is improper dependent form for failing to further limit the subject matter of the claim upon which it depends under 35 U.S.C 112 (d), since the claim 13 depended on itself.
Claim 16 recites the limitation "the exterior of the earpiece adaptor body" in Line 2. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "exterior of the earpiece adaptor body". 
Claims 7-9 are rejected due to their dependency from claim 6.
Claims 14-18 are rejected due to their dependency from claim 13.
	Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 5, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkpatrick US-PG-PUB No. 2018/0213315.

Regarding claim 1, Kirkpatrick teaches
A modular earpiece adaptor (Fig. 14 shows an intra-auricular support 2) comprising: 
an earpiece adaptor body (Fig. 14 shows a body of the intra-auricular support 2) having an upper surface (Fig. 14 shows an outer surface 6) and a lower surface (Fig. 14 shows an inner surface 7); and 
one or more apertures (Fig. 14 shows one or more aperture elements 41) within the earpiece adaptor body (i.e. intra-auricular support 2) extending from the upper surface (i.e. outer surface 6) to the lower surface (i.e. inner surface 7).

Regarding claim 2, Kirkpatrick teaches
The modular earpiece adaptor of claim 1, wherein the one or more apertures (i.e. one or more aperture elements 41) are configured to removably couple one earpiece insert (Fig. 14 shows an in-ear device 45) to the earpiece adaptor body as shown in Fig. 14 and Para. [0063], Lines 5-10.

Regarding claim 3, Kirkpatrick teaches
The modular earpiece adaptor of claim 2, wherein at least one aperture of the one or more apertures(i.e. one or more aperture elements 41) is configured to removably couple one of a communication insert and an audio insert to the earpiece adaptor body as shown in Fig. 14 and Para. [0063], Lines 1-11.

Regarding claim 5, Kirkpatrick teaches
The modular earpiece adaptor of claim 1, wherein the earpiece adaptor body includes a handle (Fig. 14 show a handle which extends from a body 49) positioned on the upper surface of the earpiece adaptor body as shown in Fig. 14.

Regarding claim 10, Kirkpatrick teaches
A modular earpiece adaptor (Fig. 14 shows an intra-auricular support 2) comprising: 
an earpiece adaptor body (Fig. 14 shows a body of the intra-auricular support 2) configured to removably couple one earpiece insert (Fig. 14 shows an in-ear device 45) to the earpiece adaptor body as shown in Fig. 14; 
wherein the earpiece adaptor body is configured to be removably couplable to an earpiece housing (Fig. 14 shows a flexible body 4 and Para. [0063], Lines 5-10).

Regarding claim 12, Kirkpatrick teaches
A modular earpiece (Fig. 14 shows an earpiece 1) comprising: 
an earpiece housing (Fig. 14 shows a flexible body 4); and 
a modular earpiece adaptor (Fig. 14 shows an intra-auricular support 2) configured to be removable couplable to the earpiece housing (Fig. 14 shows a flexible body 4 and Para. [0049], Lines 5-10).

Regarding claim 13, (as noted that the claim was rejected under 35 U.S.C. 112(b)),
Kirkpatrick teaches that the modular earpiece adaptor (Fig. 14 shows an intra-auricular support 2) includes: an earpiece adaptor body (Fig. 14 shows a body of the intra-auricular support 2) having an upper surface (Fig. 14 shows an outer surface 6) and a lower surface (Fig. 14 shows an inner surface 7); and 
one or more apertures (Fig. 14 shows one or more aperture elements 41) within the earpiece adaptor body extending from the upper surface to the lower surface as shown in Fig. 14.

Regarding claim 14, (as noted that the claim was rejected under 35 U.S.C. 112(b)), Kirkpatrick teaches that the modular earpiece of claim 13, wherein the one or more apertures (i.e. one or more aperture elements 41) are configured to removably couple one earpiece insert (Fig. 14 shows an in-ear device 45) to the earpiece adaptor body as shown in Fig. 14 and Para. [0063], Lines 5-10.

Regarding claim 15, (as noted that the claim was rejected under 35 U.S.C. 112(b)), Kirkpatrick teaches that the modular earpiece of claim 13, wherein the earpiece adaptor body includes a handle (Fig. 14 show a handle which extends from a body 49)  positioned on the upper surface of the earpiece adaptor body as shown in Fig. 14.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick US-PG-PUB No. 2018/0213315 in view of Kim KR 101885853 (For examination purports English Machine Translation of Kim would be use as cited reference).

Regarding claim 4, Kirkpatrick teaches all the features with respect to claim 1 as outlined above.
Kirkpatrick does not explicitly teach that at least one aperture of the one or more apertures is configured to removably couple a filter insert to the earpiece adaptor body.
	Kim teaches in Fig. 3 of a  protruding pipe 550 serves to hold a filter…..Pg. 3, Lines 14-15.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular earpiece adaptor, as taught by Kirkpatrick with the at least one aperture of the one or more apertures is configured to removably couple the filter insert to the earpiece adaptor body, as taught by Kim. The motivation is to use the filter to enhance and increase the level of existing frequencies because once a frequency range has been isolated, it can then be boosted.

11.	Claims 6-8 and 16-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick US-PG-PUB No. 2018/0213315 in view of Bateson et al. (Hereinafter Bateson) GB 2504303.

Regarding claim 6, Kirkpatrick teaches all the features with respect to claim 1 as outlined above.
Kirkpatrick does not explicitly teach that the earpiece adaptor body includes a groove extending at least partially around the exterior of the earpiece adaptor body.
	Bateson teaches in Figs. 6A-6D of an adaptor 2 includes a groove extending at least partially around the exterior of the earpiece adaptor body as shown in Fig. 6A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular earpiece adaptor, as taught by Kirkpatrick with the earpiece adaptor body includes the groove extending at least partially around the exterior of the earpiece adaptor body, as taught by Bateson. The motivation is to use the groove to removably couplable the earpiece adaptor body and the earpiece housing.

Regarding claim 7, the combination of Kirkpatrick and Bateson teach all the features with respect to claim 6 as outlined above. Bateson teaches in Fig. 6D that the earpiece adaptor body (i.e. adaptor 2) is configured to be removably couplable to an earpiece housing (Fig. 6D shows a thermoplastic earpiece 1) as shown in Fig. 6D.

Regarding claim 8, the combination of Kirkpatrick and Bateson teach all the features with respect to claim 7 as outlined above. Bateson teaches in Figs. 6A-6D that the earpiece adaptor body (i.e. adaptor 2) is configured to be removably couplable to the earpiece housing (i.e. thermoplastic earpiece 1) via the groove extending at least partially around the exterior of the earpiece adaptor body mating with a protruding lip extending at least partially around an interior rim of the earpiece housing as shown through Figs. 6A-6D.

Regarding claim 16, (as noted that the claim was rejected under 35 U.S.C. 112(b)), Kirkpatrick teaches all the features with respect to claim 13 as outlined above.
Kirkpatrick does not explicitly teach that the earpiece adaptor body includes a groove extending at least partially around the exterior of the earpiece adaptor body.
	Bateson teaches in Figs. 6A-6D of an adaptor 2 includes a groove extending at least partially around the exterior of the earpiece adaptor body as shown in Fig. 6A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular earpiece adaptor, as taught by Kirkpatrick with the earpiece adaptor body includes the groove extending at least partially around the exterior of the earpiece adaptor body, as taught by Bateson. The motivation is to use the groove to removably couplable the earpiece adaptor body and the earpiece housing.

Regarding claim 17, (as noted that the claim was rejected under 35 U.S.C. 112(b)), the combination of Kirkpatrick and Bateson teach all the features with respect to claim 16 as outlined above.
Kirkpatrick does not explicitly teach that the earpiece housing includes a protruding lip extending at least partially around an interior rim of the earpiece housing.
	Bateson teaches in Figs. 6A-6D of a thermoplastic earpiece 1 includes a protruding lip extending at least partially around an interior rim of thermoplastic earpiece 1 to couplable the adopter 2 via groove as shown in Fig. 6D.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular earpiece adaptor, as taught by Kirkpatrick with the earpiece housing includes the protruding lip extending at least partially around the interior rim of the earpiece housing, as taught by Bateson. The motivation is to use the protruding lip to removably couplable the earpiece adaptor body and the earpiece housing.

Regarding claim 18, (as noted that the claim was rejected under 35 U.S.C. 112(b)), the combination of Kirkpatrick and Bateson teach all the features with respect to claim 17 as outlined above. Bateson teaches in Figs. 6A-6D that the earpiece adaptor body (i.e. adaptor 2) is configured to be removably couplable to the earpiece housing (i.e. thermoplastic earpiece 1) via the groove extending at least partially around the exterior of the earpiece adaptor body mating with a protruding lip extending at least partially around an interior rim of the earpiece housing as shown through Figs. 6A-6D.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick US-PG-PUB No. 2018/0213315 in view of Bateson et al. (Hereinafter Bateson) GB 2504303 and further in view of Feeley et al. (Hereinafter Feeley) US-PAT No. 7,110,562.

Regarding claim 9, the combination of Kirkpatrick and Bateson teach all the features with respect to claim 7 as outlined above.
The combination of Kirkpatrick and Bateson do not explicitly teach that the earpiece adaptor body is configured to be interchangeably couplable to a universal earpiece housing and a custom earpiece housing.
Feeley teaches that the earpiece adaptor body is configured to be interchangeably couplable to a universal earpiece housing and a custom earpiece housing (Abstract, Lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular earpiece adaptor, as taught by the combination of Kirkpatrick and Bateson with the earpiece adaptor body is configured to be interchangeably couplable to the universal earpiece housing and the custom earpiece housing, as taught by Feeley. The motivation is to use the universal earpiece housing that provides a universal fit that is satisfactory for a specific user.

13.	Claims 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick US-PG-PUB No. 2018/0213315 in view of Feeley et al. (Hereinafter Feeley) US-PAT No. 7,110,562.

Regarding claim 11, Kirkpatrick teaches all the features with respect to claim 10 as outlined above.
Kirkpatrick does not explicitly teach that the earpiece adaptor body is configured to be interchangeably couplable to a universal earpiece housing and a custom earpiece housing.
Feeley teaches that the earpiece adaptor body is configured to be interchangeably couplable to a universal earpiece housing and a custom earpiece housing (Abstract, Lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular earpiece adaptor, as taught by Kirkpatrick with the earpiece adaptor body is configured to be interchangeably couplable to the universal earpiece housing and the custom earpiece housing, as taught by Feeley. The motivation is to use the universal earpiece housing that provides a universal fit that is satisfactory for a specific user.

Regarding claim 19, Kirkpatrick teaches all the features with respect to claim 12 as outlined above.
Kirkpatrick does not explicitly teach that the earpiece housing is one of a universal earpiece housing and a custom earpiece housing.
	Feeley teaches that the earpiece housing is one of a universal earpiece housing and a custom earpiece housing (Col. 3, Lines 30-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular earpiece adaptor, as taught by Kirkpatrick with the custom earpiece housing, as taught by Feeley. The motivation is to use the universal earpiece housing that provides a universal fit that is satisfactory for a specific user.

Regarding claim 20, the combination of Kirkpatrick and Feeley teach all the features with respect to claim 19 as outlined above. Feeley teaches that the modular earpiece adaptor is configured to be interchangeably couplable to the universal earpiece housing and the custom earpiece housing (Abstract, Lines 1-7).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653